Citation Nr: 0509816	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  02-06 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Rodney C. Schonland, Attorney 
at law



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from September 1966 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The Board issued a decision in this case in February 2003, 
denying entitlement to an effective date prior to January 3, 
2001, for the grant of service connection for post-traumatic 
stress disorder (PTSD) and to a total disability rating based 
on individual unemployability.  That decision noted that, 
although the veteran had also initially appealed the initial 
rating that had been assigned for PTSD, he had unambiguously 
withdrawn his appeal of that issue in the VA Form 9 received 
in April 2002.  That issue, therefore, is no longer on 
appeal, despite subsequent arguments by his representative.  
The veteran appealed the February 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion of the parties, the Court issued 
an Order in October 2003 that dismissed the appeal of the 
issue concerning an earlier effective date for service 
connection for PTSD and vacated the Board's decision as to 
the issue concerning a total disability rating based on 
individual unemployability (TDIU), remanding the case to the 
Board.  Accordingly, the TDIU issue is the only issue 
remaining for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board Remanded this case in April 2004 primarily to 
ensure compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) and to schedule a psychiatric examination.  The record 
shows that the veteran was notified of the duties and 
responsibilities of the parties, as enhanced by the VCAA, and 
that he was scheduled for a psychiatric examination.  He 
reportedly failed to appear for the scheduled examination, 
although the record does not contain a copy of the 
notification letter (as requested) to ensure that he was 
properly notified of the examination.  

The RO issued a supplemental statement of the case in October 
2004, again denying the veteran's claim.  In January 2005, 
the veteran's attorney submitted the report of an evaluation 
conducted in February 2004 by a private clinical 
psychologist.  In February 2005, he submitted the report of 
an evaluation by a VA clinical psychologist, dated in 
February 2005.  Both of those reports were submitted directly 
to the Board within 60 days following the transfer of the 
veteran's claims file to the Board.  Neither the veteran nor 
his attorney provided a written waiver of initial 
consideration of that evidence by the RO.  Moreover, neither 
examiner had an opportunity to review the veteran's claims 
file in conjunction with his examination and each examiner's 
opinion appeared to rely heavily on the veteran's own report 
of his history.  The Board notes that the veteran appears to 
be capable of reporting for a psychiatric examination and 
believes that another such examination should be scheduled.  
Regardless of whether he chooses to report for that 
examination, however, the RO must review the recently 
received records in the first instance.  

The Board also notes that the October 2004 supplemental 
statement of the case was returned to the RO by the Postal 
Service.  The record does not indicate that he was 
subsequently provided a copy of the supplemental statement of 
the case or that his attorney received a copy of that 
document, inasmuch as the supplemental statement of the case 
was originally mailed to a Veterans Service Organization that 
was then representing the veteran.  Further, the supplemental 
statement of the case may have been the veteran's only notice 
that he had been scheduled for an examination.  Nevertheless, 
the RO's actions on Remand will cure any procedural 
deficiency in that regard.  

Therefore, this case is again REMANDED to the RO for the 
following additional actions: 

1.  The RO should schedule the veteran 
for a psychiatric examination.  A copy of 
the notification letter must be 
associated with the claims file.  The 
veteran should be notified of the 
consequences of his failure to report for 
the scheduled examination.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
special tests should be completed.  The 
examiner's report should set forth in 
detail all current pertinent symptoms, 
clinical findings, and diagnoses.  The 
examiner should be requested to comment 
on the effect of the veteran's service-
connected disabilities on his ability to 
engage in substantially gainful 
employment.  The opinion should be 
supported by appropriate rationale.  To 
the extent possible and necessary, the 
examiner should distinguish any differing 
opinions in the record.  

2.  Upon completion of the above 
requested action, the RO should again 
consider the veteran's claim, including 
review of all evidence added to the 
record since the October 2004 
supplemental statement of the case.  If 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case and 
should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



